PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
Hochstetter, et al. 
Application No. 15/556,051
Filed: September 06, 2017
Attorney Docket No. FR-AM3393NP 
:
:
:     DECISION ON PETITION
:
:




This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(b)1, filed May 18, 2021, which is being treated as a petition under 37 CFR 1,137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to file an Inventor’s Oath/Declaration or Substitute Statement no later than the date the issue fee was paid, as required by the Notice Requiring Inventor’s Oath or Declaration mailed March 03, 2021. Since the issue fee of $1,200 was paid on March 25, 2021, the application became abandoned by operation of law on March 26, 2021. A courtesy Notice of Abandonment was mailed on May 10, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Inventor’s Oaths/Declarations, (2) the petition fee of $2,100 and (3) an adequate statement of unintentional delay. 

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Jonya Smalls, Paralegal Specialist at (571) 272-1619. 


/JONYA SMALLS/
Jonya SmallsParalegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 Petitioner has submitted an unintentionally delayed statement pursuant to 37 CFR 1.137(b).  As of December 18 2013, all petitions to revive an unintentionally abandoned application must be under rule 37 CFR 1.137(a). Since the statement on the instant petition cites the old rule, the statement is being construed as the statement required by 37 CFR 1.137(a). Petitioner must notify the Office if this is not a correct interpretation of the statement contained in the instant petition.